 Case: 4:20-cv-00233-HEA Doc. #: 25 Filed: 05/29/20 Page: 1 of 9 PageID #: 232




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

CHARTER COMMUNICATIONS, INC.,                        )
                                                     )
             Plaintiff,                              )
                                                     )
      v.                                             ) CASE NO 4:20CV233 HEA
                                                     )
GERRICK TAYLOR,                                      )
                                                     )
             Defendant.                              )

                  AMENDED MEMORANDUM AND ORDER

      This matter is before the Court on Plaintiff’s Motion to Compel Arbitration,

to Stay State Court Action, [Doc 17] and Plaintiff’s Motion for Preliminary

Injunction, [Doc. No. 4]. Defendant opposes the Motions. On May 6, 2020, the

Court conducted a telephone conference hearing at which all parties appeared

through counsel. For the reasons set forth below, the Motion to Compel

Arbitration and to Stay State Court Action is granted. The Motion for Preliminary

Injunction is denied.

                               Facts and Background

      Plaintiff filed this action to compel arbitration alleging the following:

Defendant is a former employee of Plaintiff and that he electronically executed an

arbitration agreement offered by Defendant, (“the JAMS Arbitration Agreement”).

The JAMS Arbitration Agreement applies to any and all claims, disputes, and/or
 Case: 4:20-cv-00233-HEA Doc. #: 25 Filed: 05/29/20 Page: 2 of 9 PageID #: 233




controversies arising from or related to Defendant’s employment with Plaintiff.

The JAMS Arbitration Agreement specifically includes claims made under state

law.

       After executing the JAMS Arbitration Agreement, Plaintiff announced the

Solution Channel program to its employees, which included an additional mutual

agreement to arbitrate claims.

       Defendant’s employment with Plaintiff ended on December 5, 2018. He

subsequently filed an action in the Circuit Court for the County of St. Louis,

Missouri, Taylor v. Charter Communications, 19SL-CC00971 (“the State Court

Action”), on March 6, 2019 in which Defendant alleged Plaintiff discriminated,

harassed, and retaliated against him in violation of the Missouri Human Rights

Act, and wrongfully discharged him in violation of Missouri Public Policy.

       Plaintiff filed a motion to compel arbitration in the State Court Action based

on the Solution Channel Agreement. The State Court denied the motion to compel,

finding that the necessary elements to form a valid contract were not present,

thereby rendering the Solution Channel Agreement void as to Defendant. Plaintiff

thereafter sought voluntary arbitration under the JAMS Arbitration Agreement

with Defendant. Defendant would not voluntarily dismiss the State Court Action

and arbitrate his employment claims.




                                         -2-
 Case: 4:20-cv-00233-HEA Doc. #: 25 Filed: 05/29/20 Page: 3 of 9 PageID #: 234




      Plaintiff filed this action seeking to enforce the JAMS Arbitration

Agreement and to enjoin the State Court Acton.

                                      Discussion

      The FAA does not create independent federal question jurisdiction; instead,

§ 4 of the FAA “provides for an order compelling arbitration only when the federal

district court would have jurisdiction over a suit on the underlying dispute....”

Moses H. Cone Mem'l Hosp., v. Mercury Constr. Corp., 460 U.S. 1, 26 n. 32

(1983). Here, Plaintiff asserts that subject-matter jurisdiction exists due to diversity

of citizenship, see 28 U.S.C. § 1332, which requires complete diversity among the

parties and a least $75,000 in controversy. Defendant does not dispute the Court’s

diversity jurisdiction.

      The FAA requires courts to enforce written agreements to arbitrate disputes

and reflects a “liberal federal policy favoring arbitration agreements.” Moses H.

Cone Mem'l Hosp., 460 U.S. at 24. “[C]ontract provisions directing arbitration

shall be enforceable in all but limited circumstances.” Kelly v. Golden, 352 F.3d

344, 349 (8th Cir. 2003).

      Under Section 2 of the Federal Arbitration Act (FAA), “written arbitration

agreements [are] valid, irrevocable, and enforceable, save upon such grounds as

exist at law or in equity for the revocation of a contract.” Anderson v. Carlisle, 129

S.Ct. 1896, 1901 (2009). Section 2 “creates substantive federal law regarding the


                                          -3-
 Case: 4:20-cv-00233-HEA Doc. #: 25 Filed: 05/29/20 Page: 4 of 9 PageID #: 235




enforceability of arbitration agreements, requiring courts to place such agreements

upon the same footing as other contracts.” Id. (quotations omitted).

      Defendant does not argue the validity or applicability of the JAMS

Arbitration Agreement to his claims of discrimination and retaliation. Rather,

Defendant argues Plaintiff waived its right to arbitration. Defendant further argues

that the JAMS Arbitration Agreement is not valid because the Solution Channel

Agreement was intended to replace the JAMS Arbitration Agreement. Since the

Solution Channel Agreement was found by the State Court to be ineffective as to

Defendant, Defendant argues there is no binding arbitration agreement.

Waiver of Right to Arbitrate

      “Parties can waive their contractual right to arbitration even if their

agreement to arbitrate is valid and enforceable.” Schultz v. Verizon Wireless Servs.,

LLC, 833 F.3d 975, 978 (8th Cir. 2016). Courts will not compel arbitration when

the party who seeks to arbitrate has waived its right to do so. See generally

Lewallen v. Green Tree Servicing, L.L.C., 487 F.3d 1085, 1094 (8th Cir. 2007);

Hooper v. Advance Am., 589 F.3d 917, 920 (8th Cir. 2009); Erdman Co. v. Phx.

Land & Acquisition, LLC, 650 F.3d 1115, 1120 (8th Cir. 2011).


      [A] party waives its right to these procedures if it: (1) knew of its right to
      these procedures, (2) acted inconsistently with that right, and (3) prejudiced
      the other party with these inconsistent acts. ABF Freight Sys., Inc. v. Int’l
      Bhd. of Teamsters, 728 F.3d 853, 862 (8th Cir. 2013). “We review de novo
      the legal determination of waiver but examine the factual findings

                                         -4-
 Case: 4:20-cv-00233-HEA Doc. #: 25 Filed: 05/29/20 Page: 5 of 9 PageID #: 236




      underlying that ruling for clear error.” Lewallen v. Green Tree Servicing,
      L.L.C., 487 F.3d 1085, 1090 (8th Cir. 2007). Because there is a “strong
      federal policy in favor of arbitration,” we will resolve “any doubts
      concerning waiver of arbitrability” in favor of arbitration. Id. (quoting
      Dumont v. Saskatchewan Gov’t Ins., 258 F.3d 880, 886 (8th Cir. 2001)).
Sysco Minnesota, Inc. v. Teamsters Local 120, __F.3d ___, No. 18-3491, 2020 WL

2464922, at *2 (8th Cir. May 13, 2020).

      Defendant argues that Plaintiff acted inconsistently with the right to

arbitration by first utilizing the Solution Channel Agreement as the basis for

arbitration and then bringing this action to enforce the arbitration provisions of the

JAMS Arbitration Agreement. This argument is without merit. The inconsistency

must occur with respect to the right to arbitrate; it has nothing to do with what

agreement is presented for the determination. Plaintiff has consistently and

persistently pursued its arbitration rights under both arbitration agreements.

      Nor has Defendant been prejudiced by any inconsistent act; Plaintiff has

never acted inconsistent with its right to arbitrate. Even assuming, arguendo, an

inconsistency could be found, Defendant still cannot establish prejudice. Under

either agreement, the parties agreed to arbitrate employment issues. Plaintiff could

have raised the JAMS Arbitration Agreement in the State Court as well as this

Court. Defendant opposed the Motion to Compel in this Court and if Plaintiff had

filed the Motion in the State Court, he would have been given the opportunity to




                                          -5-
 Case: 4:20-cv-00233-HEA Doc. #: 25 Filed: 05/29/20 Page: 6 of 9 PageID #: 237




oppose it there as well. Defendant has suffered no prejudice justifying a finding of

a waiver of the right to arbitrate.

No Arbitration Agreement is in Effect

      Defendant argues that since the State Court found the Solution Channel

Agreement was ineffective as to Defendant, there is no arbitration agreement.

Plaintiff is correct in its argument that the finding by the State Court did not

invalidate the JAMS Arbitration Agreement, rather, the parties merely did not

effectuate the substitution. The JAMS Arbitration Agreement, therefore remained

in effect. Simmons v. Norwesco, 442 F.Supp.1102 (D.S.D. 1977).

Stay of the State Court Action

      The final issue to be resolved is whether the state court action should be

stayed pending arbitration. The Federal Arbitration Act authorizes federal courts

to “stay the trial of the action until such arbitration has been had in accordance

with the terms of the agreement.” 9 U.S.C. § 3. The Supreme Court has held that

this provision of the FAA allows federal courts to stay state court proceedings.

Moses H. Cone Mem'l Hosp., 460 U.S. at 27 n.34; see 28 U.S.C. § 2283 (“A court

of the United States may not grant an injunction to stay proceedings in a State

court except ... to protect or effectuate its judgments”). Accordingly, pursuant to

this authority and in order to effectuate its order compelling arbitration, the Court

stays Defendant’s claims against Plaintiff in the state court action. The next


                                          -6-
 Case: 4:20-cv-00233-HEA Doc. #: 25 Filed: 05/29/20 Page: 7 of 9 PageID #: 238




question is whether the pending state court proceedings should be enjoined. In

Great Earth Companies, Inc. v Simons, 288 F.3d 878 (6th Cir. 2002), the Sixth

Circuit affirmed a district court's injunction of state court proceedings based on the

district court's order granting a motion to compel arbitration. The Sixth Circuit

rejected the argument that the injunction violated the Anti-Injunction Act, 28

U.S.C. § 2283, because the district court's injunction of the parallel state-court

proceedings was necessary to protect or effectuate its judgment, and therefore, fell

within the relitigation exception to the Anti-Injunction Act. 288 F.3d at 894. Judge

Wimes recently enjoined a state court proceeding in TWC Admin. LLC. v. Cathey,

2017 WL 2895107 (W.D. Mo. July 6, 2017) after granting plaintiff's motion to

compel arbitration. In that case, however, the state court had denied a motion to

compel arbitration with regard to the same arbitration agreement at issue in the

federal case. Cathey, 2017 WL 2895107, at * 1.

      Although this Court may order an injunction of state court proceedings,

there has been no evidence presented that an injunction is necessary. Several courts

have pointed out that Great Earth does not require an injunction of state court

proceedings even after granting a motion to compel arbitration. “What the Great

Earth court did not say, however, was that a district court must enjoin a state-court

proceeding after the district court compels arbitration.” Saylersville Health

Facilities, LP v. Fletcher, 2015 WL 9424145, at * 4 (E.D. Ken. 2015). “The circuit


                                          -7-
 Case: 4:20-cv-00233-HEA Doc. #: 25 Filed: 05/29/20 Page: 8 of 9 PageID #: 239




held only that such injunctions are permissible—not that they are required.” Id.

“The fact that an injunction may issue under the [Anti Injunction] Act does not

mean that it must issue.” Id. (citing Great Earth, 288 F.3d at 893 (quoting

Quackenbush v. Allstate Inc. Co., 121 F.3d 1372, 1377 (9th Cir. 1997)).

Judge Wimes’ decision in Cathey presents on a different posture as the state court

in that case denied a motion to compel arbitration with respect to the same

arbitration agreement at issue before him. There is no indication in this case that

the State Court will not honor the stay. An injunction of state court proceedings is

unnecessary at this time. See AT & T Mobility Servs. LLC v. Inzerillo, No. 4:17-

CV-00841-HFS, 2018 WL 10160964, at *1–4 (W.D. Mo. Jan. 31, 2018).

                                     Conclusion

      For the reasons stated herein, the Court concludes Plaintiff has not waived

its right to enforce the JAMS Arbitration Agreement because it has not acted

inconsistently with that right and Defendant has not been prejudiced in the manner

required to support a waiver. The JAMS Arbitration Agreement is in effect and

requires arbitration of Defendant’s claims under the Missouri Human Rights Act.

The Motion to Compel Arbitration will be granted. Plaintiff’s request for

preliminary injunction is denied. This matter will be ordered closed.

      Accordingly,




                                         -8-
 Case: 4:20-cv-00233-HEA Doc. #: 25 Filed: 05/29/20 Page: 9 of 9 PageID #: 240




      IT IS HEREBY ORDERED that Plaintiff’s to Compel Arbitration and Stay

the State Court Action, [Doc No. 17], is GRANTED.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Preliminary

Injunction is DENIED.

      IT IS FURTHER ORDERED that the Clerk of the Court shall statistically

close this case.

      Dated this 29th day of May, 2020.




                                     ________________________________
                                        HENRY EDWARD AUTREY
                                     UNITED STATES DISTRICT JUDGE




                                          -9-
